Per Curiam.
In view of the fact that there seems to have been at some time or another an alteration or addition to the receipt of August 28, 1883, it would seem that the defendant should have an opportunity of contesting the question before a jury as to the circumstances of this alteration.
We are of the opinion, therefore, that a new trial should be granted in this case upon payment by the defendant of the trial fee and the disbursements of the term at which the case was tried.
The order denying motion for a new trial should he reversed and a new trial ordered upon the terms above mentioned